DETAILED ACTION
This office action is in response to the communication received on 10/04/2021 concerning application no. 15/982,662 filed on 05/17/2018.
Claims 1, 6, 10-12, 17, and 21-22 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Claims 1, 6, 10-12, 17, and 21-22 are pending.	

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant argues that Aria does not disclose the selection and displaying of an image in a deviated position when the needle deviates from the normal route using a plurality of cross-sectional images. 
Examiner respectfully disagrees. The claims do not establish the deviation of a needle from a normal route and the selection of the deviated position. Rather, they claim the determination of a difference of a cross-section image and the generation of a guide marked from the needle position to the guide line. This indications is claimed to be output. Arai teaches this in paragraph 0119 which teaches 
Examiner respectfully maintains that Arai is a relevant reference.

Applicant’s arguments with respect to claims 1 and 12, regarding the selection of a second cross-section based on the disappearance of a needle in the first cross-section, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because:
Fig. 13 uses reference numerals 1001, 1002, 1003. However, paragraph 0133 refers to the flowchart boxes of Fig. 13 with reference numerals 1011, 1012, 1013. The Fig. 13 should be corrected with the proper reference numerals.
 Fig. 14 uses reference numerals 1011, 1012, 1013, 1014. However, paragraph 0134 refers to the flowchart boxes of Fig. 14 with reference numerals 1021, 1022, 1023, 1024. The Fig. 14 should be corrected with the proper reference numerals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, lines 18-19, recite “the position of the needle in the second cross-sectional image”. This should be amended to recite “the changed position of the needle in the second cross-sectional image”. This will be consistent language with the position in the second cross-sectional image as established in lines 13-14.
Claim 12, lines 17-18, recite “the position of the needle in the second cross-sectional image”. This should be amended to recite “the changed position of the needle in the second cross-sectional image”. This will be consistent language with the position in the second cross-sectional image as established in lines 11-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6, 10-12, 17, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 14-15, recites “based on a disappearance of the needle being located outside a field of view of the first cross-sectional image”. This claim element does not have support from the specification. The specification fails to establish the observation of a needle disappearing from the field of view from a first cross-sectional image. Paragraphs 0132-0133 of the published specification discloses that the needle image in a cross-sectional image can be identified. However, the specification does not disclose the observation of a needle disappearing from the cross-section image. That is, while the cross-section can be identified from having a needle image, the specification fails to provide support for a cross-section that had a needle image that then disappeared. While Fig. 12 shows that the cross-section can be checked for a needle image, it only revaluates if the needle was not in the image, if it has a needle, then it moves to the output step 1003. The flowchart gives no support for a condition where the needle was present in an image and then disappears from the field of view. Therefore, the specification fails to disclose subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time of filing.
Claim 12, lines 12-14, contains the same issue as discussed directly above regarding the disappearance of a needle from a field of view.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10-12, 17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 12, recite “a needle’s image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the needle image is the same as the first cross-section image, the second cross-section image, or another cross-section image.
For purposes of examination, the Office is considering the needle image to be referring to the second image that displays the needle to be a needle image.
Lines 12-13, recite “selects the second cross-sectional image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this second cross-section image is the same as the image at the current point of time, the past point in time, or at some other time point.
For purposes of examination, the Office is considering the image of the needle at the current point in time to be the second cross-section image.
Lines 13-14, recite "the needle’s image corresponding to a changed position of the needle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “needle’s image” is the same as the “needle’s image from a point of time in the past” established in line 12 or is a separate and distinct feature. If they are the same, it is further unclear how a past image of the needle is able to convey changed position information. If they are different needle images, then the claim element under question has a lack of antecedent basis.
For purposes of examination, the Office is considering the needle images to be different and the needles image in line 13-14 as having a lack of antecedent basis.
Lines 13-14, recites the limitation "the needle’s image corresponding to a changed position of the needle". There is insufficient antecedent basis for this limitation in the claim.
Line 14-15, recites “disappearance of the needle being located outside a field of view of the first cross-sectional image”. This claim element is indefinite. This claim element would be unclear to one with ordinary skill in the art as lines 6-8 establish that the needle’s position is corresponding to the first cross-section. Given that an image is taken information of a fixed point in time, it is unclear how the position of the needle disappears from the first cross-section. That is, it is unclear it the first image has the needle shown in it or not.
For purposes of examination, the Office is considering the needle to be absent in the first cross-section.

Claim 6, line 3, recites “needle’s image comprised in the first cross-sectional image”. This claim element is indefinite. It would be unclear if the needle’s image is present in the first cross-sectional image as claimed in claim 6. Claim 1, lines 14-15, establishes that the first image has a needle that has disappeared. Similar to claim 1, it is unclear if the needle is present in the first image or if it is absent.


Claim 10, line 3, recites “needle’s image comprised in the first cross-sectional image”. This claim element is indefinite. It would be unclear if the needle’s image is present in the first cross-sectional image as claimed in claim 10. Claim 1, lines 14-15, establishes that the first image has a needle that has disappeared. Similar to claim 1, it is unclear if the needle is present in the first image or if it is absent.
For purposes of examination, the Office is considering the needle to be absent in the first image.

Claim 12 is indefinite for the following reasons:
Line 10, recite “a needle’s image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the needle image is the same as the first cross-section image, the second cross-section image, or another cross-section image.
For purposes of examination, the Office is considering the needle image to be referring to the second image that displays the needle to be a needle image.
Lines 11, recite “selecting the second cross-sectional image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this second cross-section image is the same as the image at the current point of time, the past point in time, or at some other time point.
For purposes of examination, the Office is considering the image of the needle at the current point in time to be the second cross-section image.
Lines 12, recite "the needle’s image corresponding to a changed position of the needle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “needle’s image” is the same as the “needle’s image from a point of time in the past” established in line 10 or is a separate and distinct feature. If they are the same, it is further unclear how a past image of the needle is able to convey changed position information. If 
For purposes of examination, the Office is considering the needle images to be different and the needles image in line 12 as having a lack of antecedent basis.
Lines 12, recites the limitation "the needle’s image corresponding to a changed position of the needle". There is insufficient antecedent basis for this limitation in the claim.
Line 13-14, recites “disappearance of the needle being located outside a field of view of the first cross-sectional image”. This claim element is indefinite. This claim element would be unclear to one with ordinary skill in the art as lines 5-6 establish that the needle’s position is corresponding to the first cross-section. Given that an image is taken information of a fixed point in time, it is unclear how the position of the needle disappears from the first cross-section. That is, it is unclear it the first image has the needle shown in it or not.
For purposes of examination, the Office is considering the needle to be absent in the first cross-section.

Claim 17, line 3, recites “needle’s image comprised in the first cross-sectional image”. This claim element is indefinite. It would be unclear if the needle’s image is present in the first cross-sectional image as claimed in claim 17. Claim 12, lines 13-14, establishes that the first image has a needle that has disappeared. Similar to claim 12, it is unclear if the needle is present in the first image or if it is absent.
For purposes of examination, the Office is considering the needle to be absent in the first image.

Claim 21, line 4, recites “needle’s image comprised in the first cross-sectional image”. This claim element is indefinite. It would be unclear if the needle’s image is present in the first cross-sectional image 
For purposes of examination, the Office is considering the needle to be absent in the first image.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (PGPUB No. US 2017/0196535) in view of Morikawa et al. (PGPUB No. US 2016/0151039) further in view Yoshiara et al. (PGPUB No. US 2013/0096430) further in view of Nakaya et al. (PGPUB No. US 2006/0241451).

Regarding claims 1 and 12, Arai teaches an ultrasound imaging apparatus comprising: 
a display device (Display 46); 
a probe (Probe 10) configured to acquire a plurality of ultrasound cross-sectional images including a first cross-sectional image and a second cross-sectional image by emitting ultrasound to a Paragraph 0063 teaches that a 3D probe can be used to obtain the volume data that obtains the reference image. Paragraph 0058 teaches that the sectional image that is obtained is also generated by the sectional image former 34. The sectional image is a B mode image); and 
a controller (Display processor 36) configured to: 
output the first cross-sectional image to the display device (Paragraph 0119 teaches that the screen 84 displays the ultrasonic sectional image 86. This is seen in Fig. 17),
wherein the controller generates a guide line from an insertion point of the needle to a predetermined target point and outputs the guide line to the display device (Paragraph 0119 teaches that the image is displayed with the second prospective line 130. Fig. 17 shows the second prospective line 130 that guides the needle image 138 to the target point 182),
the controller derives a difference between the second cross-sectional image and the guide line (Paragraph 0119 teaches that the distance 184 of the needle to the guideline point at the target point 182 is indicated at the marker 188. See Fig. 17), generates a guide marker (Arrow 184), pointing from the position of the needle in the second cross-sectional image to the guide line (Arrow 184 is shown to be pointing the needle position to the line intersecting the point where the prospective guideline 130 intersects with the target 182 on the sectional image 86), for indicating a direction to align the guide line and the needle based on a position of the guide line by using the second cross-sectional image as a reference (Paragraph 0116 teaches that the image is updated in real time. The arrow 184 shows the spatial relationship of the needle to the guideline intersecting the target and the direction of the arrow guides it in line with the prospective line 130 to the target 182), and outputs the guide marker to the display device at a corresponding position to coincide the position of the needle with the guide line (Paragraph 0116 teaches that the image is updated in real time. The arrow 184 shows the spatial relationship of the needle to the guideline intersecting the target and the direction of the arrow guides it in line with the prospective line 130 to the target 182 See Fig. 17).
However, Arai is silent regarding an ultrasound imaging apparatus comprising:

the controller derives a predicted position of the needle after a current point of time based on the positions of a needle’s image from a point of time in the past to the current point of time, selects the second cross-sectional image, including the needle's image corresponding to a changed position of the needle based on disappearance of the needle being located outside a field of view of the first cross-sectional image, among the cross-sectional images, and outputs the second cross-sectional image to the display device.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Morikawa teaches an ultrasound imaging apparatus, comprising:
a controller (Cross-section position setting unit 117) configured to: select the first cross-sectional image corresponding to a position of a needle among the cross-sectional images (Paragraph 0065 teaches that the cross-section position setting unit 117 sets the position of cross-section C to be displayed based on the received position of a needle in a three-dimensional space. This cross-section C is from a group of a number of cross-sections, which in the example in paragraph 0065 is three different cross-sections).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arai with Morikawa’s teaching of the selection of images with needles in a three-dimensional space. This modified apparatus would allow a user to determine position of an ROI after the position of the needle is inserted without the need for the interruption of the procedure and results in a shorter operation (Paragraph 0011 of Morikawa). Furthermore, this prevents the damage of blood vessels (Paragraph 0008 of Morikawa).
However, Morikawa is silent regarding an ultrasound imaging apparatus comprising:
the controller derives a predicted position of the needle after a current point of time based on the positions of a needle’s image from a point of time in the past to the current point of time, selects the second cross-sectional image, including the needle's image corresponding to a changed position of the 
	In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Yoshiara teaches an ultrasound imaging apparatus, comprising:
the controller (Scanning region determination unit 11 and system controller 31) derives a predicted position of the needle after a current point of time based on the positions of a needle’s image from a point of time in the past to the current point of time (Paragraph 0048 teaches that the predicted course 100c of the leading end 100a of the needle 100 is determined. This is course is determined in relation to the predicted reachable location 100b. The scanning region determination unit 11 calculates the predicted course 100c based on the current position of the leading end 100a and the insertion angle. Given that the current location 100a is after the angle determined during insertion, the predicted position is determined based on a current and past time position of the needle. See Fig. 4), selects the second cross-sectional image (Paragraph 0047 teaches that the local scanning surface R2 is determined to include the center position of the leading end 100a and orthogonal to the needle 100), including the needle's image corresponding to a changed position of the needle based on disappearance of the needle being located outside a field of view of the first cross-sectional image, among the cross-sectional images (Paragraph 0048 teaches that the predicted course of the needle is observed based on the insertion and current position of the needle. The distance traveled between the two positions is observed in Fig. 4. Fig. 6 shows the proximal end (rightmost on the Fig. 6) of the needle to be outside the wide scanning region R1. Paragraph 0032 teaches all the existing imaging modes, such as a B mode, a Doppler mode, an elastography mode, a Wall Motion Tracking (WMT) mode, a contrast-enhanced mode, a spatial compound mode, a Shear Wave Elastography (SWE) mode, and a synthetic aperture mode, can be used. Paragraph 0077 teaches that the puncture needle is observed in the second ultrasonic image when it reaches the target), and outputs the second Paragraph 0063 teaches that the second ultrasonic scanning image I2 is displayed. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aria and Morikawa with Yoshiara’s teaching of predicting a position of a needle based on different positions of the need and outputting the second cross-sectional image. This modified apparatus would allow a user to analyze the needle and its peripheral information in detail (Paragraph 0006 of Yoshiara). Furthermore, the system is able to check 3D treatment effects of treated tissue (Paragraph 0006 of Yoshiara).
	In an analogous imaging field of endeavor, regarding ultrasound needle guiding, Nakaya teaches the display of a guide marker that teaches the angular shifting of a needle to a guideline for alignment (Paragraph 0136 teaches that the needles deviates is determined and the angle to correct the puncture guidance is redisplayed. Fig. 20 shows arrows showing the angular shift of the puncturing needle).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Aria, Morikawa, and Yoshiara with Nakaya’s teaching of an angular shifting arrow. This modified apparatus would allow the reduction in the need for manual performance of correcting the angle of the puncture (Paragraph 0141 of Nakaya). Furthermore, such a form of correction is done by an inexpensive unit (Paragraph 0141 of Nakaya).

Regarding claims 6 and 17, modified Arai teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Arai further teaches an ultrasound imaging apparatus, wherein the controller derives the guide marker based on a relationship between an extended line of the needle's image comprised in the first cross-sectional image and a position of the predetermined target point, and outputs the guide marker to the display device (Paragraph 0119 teaches that the reference numeral 184 that represents the distance of the needle to the target point 182 is calculated and displayed on the screen. In addition to the qualitative data, the marker 184 points towards the point of the guideline that intersects with the target point. See Fig. 17).

Regarding claim 10, modified Arai teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Arai further teaches an ultrasound imaging apparatus, further comprising a magnetic sensor (Magnetic sensor 152 and 154) configured to acquire position information of the needle (Paragraph 0115 teaches that the magnetic sensors are able to obtain the position information of the puncture needles), 
wherein the controller derives the needle's image comprised in the first cross- sectional image based on the position information of the needle (Paragraphs 0115-0116 teach that the position and orientation of the needles are tracked by the sensors. The depth information is then registered and updates the sectional image in real time).

Regarding claims 11, modified Arai teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Arai further teaches an ultrasound imaging apparatus, wherein the probe is at least one of a matrix probe or a three-dimensional (3D) probe (Paragraph 0063 teaches that a three-dimensional probe can be used).

	Regarding claim 21, modified Arai teaches the method of claim 12, as discussed above. 
Arai further teaches a method, further comprising acquiring position information of the needle (Paragraph 0115 teaches that the magnetic sensors are able to obtain the position information of the puncture needles),
wherein the outputting of the first cross-sectional image further comprises outputting the needle's image comprised in the first cross-sectional image based on the position information of the needle Paragraphs 0115-0116 teach that the position and orientation of the needles are tracked by the sensors. The depth information is then registered and updates the sectional image in real time).

Regarding claims 22, modified Arai teaches the method in claim 12, as discussed above.
	Arai further teaches a method, wherein a probe for acquiring the plurality of ultrasound cross-sectional images is at least one of a matrix probe or a three-dimensional (3D) probe (Paragraph 0063 teaches that a three-dimensional probe can be used to acquire volumetric image data. Paragraph 0060 teaches that the volume data is three-dimensional and has scan places correspond to cross-sections in the 3D space).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takimoto et al. (PGPUB No. US 2009/0137907): Teaches the tracking and determination position of a needle with respect to time and the multiple cross-sections.
Pelissier et al. (PGPUB No. US 2010/0298705): Teaches the tracking and determination position of a needle with respect to time.
Yamazaki et al. (US Patent 6,336,899): Teaches the tracking and determination position of a needle with respect to time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793